Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered November 23, 1998, convicting defendant, after a jury trial, of *283two counts of attempted grand larceny in the second degree, and sentencing him to consecutive terms of 2V3 to 7 years, unanimously affirmed.
The court properly exercised its discretion in receiving brief and limited expert testimony relating to gang activities. This evidence was directly responsive to issues raised by the defense (see, People v Taylor, 75 NY2d 277; People v Chang, 160 AD2d 469, 470, lv denied 76 NY2d 786), and any prejudice was minimal, since the testimony did not suggest that defendant participated in large-scale criminal activities (see, People v Siu Wah Tse, 91 AD2d 350, 354, lv denied 59 NY2d 679).
The challenged portions of the prosecutor’s summation were based on the evidence or fair inferences to be drawn therefrom, and were directly responsive to the summations of defendant and his two co-defendants (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
The record establishes that the sentence was based only on the crimes proven at trial. We perceive no abuse of sentencing discretion. Concur — Nardelli, J. P., Tom, Andrias, Buckley and Friedman, JJ.